internal_revenue_service number release date index number ---------------------------------------- --------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- -------------------------------------------------- telephone number -------------------- refer reply to cc intl b02 plr-103719-13 date date ty ------ legend taxpayer taxpayer fc country a year year year -------------------- ---------------- -------------------- ---------------- ------------------------------------------ ---------- ------ ------- ------- tax firm b ---------------------------------------- tax firm c ------------------------------- tax firm d ---------------------------------- dear ---------------------------------------- this is in response to a letter dated date and supplemental documentation submitted by taxpayers’ authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for plr-103719-13 taxpayers to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to taxpayers’ investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of taxpayers by their authorized representatives and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts taxpayers are married u s citizens who own an interest in fc a publicly-traded foreign_corporation incorporated in country a that constitutes a passive_foreign_investment_company pfic within the meaning of sec_1297 of the code taxpayers initially acquired their interest in fc both directly and indirectly in year from year to year taxpayers engaged tax firm b for the preparation of their u s tax_return since year taxpayers have engaged tax firm c for the preparation of their u s tax_return tax firm b and tax firm c are qualified to provide tax_advice on international tax matters including issues related to pfics tax firm b and tax firm c advised taxpayers with regard to u s federal_income_tax matters including with respect to taxpayers’ ownership of fc taxpayers relied on tax firm b and tax firm c to provide advice with respect to filing and reporting requirements in general as well as any elections or statements that would be necessary to elect specific tax treatment neither tax firm b nor tax firm c identified fc as a pfic and as such did not advise taxpayers regarding any potential pfic reporting requirements or available elections in year another shareholder in fc contacted taxpayers about the potential pfic status of fc which led them to consult further with tax firm c after discussing the issue with their tax advisors taxpayers retained tax firm d to help them come into compliance based on the determination that fc had likely been a pfic since before year taxpayers requested tax firm d to submit a private_letter_ruling request on their behalf to make a retroactive qef election with respect to fc under sec_1_1295-3 retroactive to year taxpayers have submitted an affidavit under penalties of perjury describing the events that led to the failure to make the qef election by the election due_date including the roles of tax firm b and tax firm c taxpayers provided information regarding their ownership of fc to tax firm b and tax firm c and tax firm b and tax firm c had access to all relevant information with respect to fc taxpayers represent that in the relevant years fc was not identified as a pfic and taxpayers did not receive any advice regarding the availability of a qef election with respect to fc taxpayers plr-103719-13 have submitted affidavits from tax firm b and tax firm c corroborating the representations made by the taxpayers with respect to the discovery of fc’s pfic status taxpayers have paid an amount sufficient to eliminate any prejudice to the united_states government as a consequence of an inability to file amended returns in accordance with a closing_agreement between taxpayers and the commissioner further taxpayers filed an amended_return for each of their subsequent taxable years affected by the retroactive election if any taxpayers represent that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue ruling requested taxpayers request the consent of the commissioner to make a retroactive qef election with respect to fc under sec_1_1295-3 retroactive to year law sec_1295 of the code provides that a pfic will be treated as a qef with respect to a taxpayer if an election by the taxpayer under sec_1295 applies to such pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f plr-103719-13 the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayers’ ruling_request we conclude that taxpayers have satisfied sec_1_1295-3 accordingly consent is granted to taxpayers to make a retroactive qef election with respect to fc for year provided that taxpayers comply with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election we will accordingly approve a closing_agreement with taxpayers with respect to those issues affecting their tax_liability on the basis set forth above the necessary closing_agreement for taxpayers has been prepared in triplicate and is enclosed in pursuance of our practice with respect to such agreements the agreement contains a stipulation to the effect that any change or modification of applicable statutes enacted subsequent to the date of this agreement and made applicable to the taxable_period involved will render the agreement ineffective to the extent that it is dependent upon such statutes except as specifically set forth above no opinion is expressed or implied concerning the u s federal tax consequences of the facts described above under any other provision of the code this private_letter_ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent plr-103719-13 a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayers’ authorized representative sincerely jeffery g mitchell branch chief branch office of associate chief_counsel international
